DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Applicants’ argument and amendments to the claims filed on August 17, 2022 have been received and entered. Claims 1, 5, 62, 73 -75 have been amended, while claims 2, 4, 7-38, 40, 42, 46, 48-49, 53, 55, 61, 65, 70 have been canceled. The Ueno’s declaration filed on 8/24/2022 have been received and considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 1, 3, 5-6, 39, 41, 43-45, 47, 50-52, 54, 56-60, 62-64, 66-69, 71-74 and 75 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claim 1-7 (group I) in the reply filed on September 11, 2018 was acknowledged.  The traversal was on the ground(s) that no undue burden in searching all the claims and therefore claims in all the groups should be examined together.  This was not found persuasive for the reasons set forth in non-final office action mailed on October 19, 2018. Therefore, the requirement was deemed proper and was therefore made FINAL.
Claims 39, 41, 43-47, 50-52, 54, 56-58, 69-72 remain withdrawn to non-elected invention are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2018 and 07/25/2019.

Priority
Instant application claims priority from foreign application JP2017-001445, filed on 01/06/2017 that claims priority from JP 2016-053074 filed on 03/16/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 3, 5-6, 59-60, 62-64, 66-68, 73-74 and 75 are under consideration. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  In the instant case Recitation of “without fibroblast” in line 4 of claims 1 and 5 should be replaced with –without fibroblast cells--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 59-60, 62, 64, 67-68, 73-74 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bufalo et al (Biomaterials, Jan. 20, 2016, 84, 76-85)
Claims are directed to a reconstituted cancer organoid reproducing a cancer microenvironment that comprises ductal structure, wherein the reconstituted cancer organoid is formed from coculiuring separated cancer cells with mesenchymal cells and vascular endothelial cells. Claims arc also directed to a reconstituted cancer organoid reproducing treatment resistance.
Claim interpretation: Claims are directed to a pancreatic organoid reproducing cancer microenvironment comprising ductal structure produced by a process of co-culturing of cells. It is noted that claimed reconstituted cancer organoid reproducing a cancer microenvironment comprises ductal structure. The claimed pancreatic organoid reproducing cancer microenvironment does not require any specific cell type and any specific ratio of different cell type within organoid.  The term mesenchymal cells are interpreted as cells that express one or more marker protein selected from group consisting of Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD271, and/or Nestin (see para. 50 of the specification).
The claims have been interpreted as product by process claims. MPEP2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 P.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
With respect to claim 1, 3, 5, 59-60, 62, 64, 67-68, 73-75, Bufalo et al teach a reconstituted cancer organoid reproducing a cancer microenvironment that comprises tumor stroma (abstract) and tubular (ductal) structure (see fig, 2C., page 78). It is disclosed that endothelial cells form circular aggregate that forms lumen of a capillary, while lung cancer cell organize into small tumor organoid within 3D matrix. The coculture exhibits aggregates with well-organized glandular structures with small luminal structures (similar to ductal structure) resembling the characteristics of human lung adenocarcinoma that are cytokeratin 7 positive (marker for epithelial cells) (see fig, 2, page 78, col. 2, para. 1). Bufalo et al further teach producing lung cancer organoid by co culturing lung cancer cell A549, endothelial cells (HIVEC) and a stromal cell expressing CD90 and CD73 (see page 77, col. 2, para. 2). The instant specification teaches that mesenchymal cells express one or more marker protein selected from group consisting of Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD271, and/or Nestin (see para. 50 of the specification). Bufalo et al teaches that the growth of tumor spheroids was greater in the mixed co-cultures, with more large clusters (Fig. 4b) and exhibits mesenchymal cell marker alpha SMA (see 4C, 5D). The lung tumor organoid comprises luminal structures (similar to ductal structure) resembling the characteristics of human lung adenocarcinoma as disclosed by Bufalo and those embraced by the instant claims appear to be structurally and functionally same and therefore inherently capable of performing all the function in reproducing treatment resistance of cancer as claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior and products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQat 433. Accordingly, Bufalo anticipate claims 1, 3, 5, 59-60, 62, 64, 67-68, 73-75.

Claim 1, 5, 63, 66-68, 74-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boj et al (Cell, Vol. 160, January 15, 2015, pp. 324-338, IDS) as evidenced by Scarlett C (Front Physiol. 2013, 4(56), 1-7) or, in the alternative, under 35 U.S.C. 103 as obvious over Boj et al (Cell, Vol. 160, January 15, 2015, pp. 324-338) as evidenced by Scarlett C (Front Physiol. 2013, 4(56), 1-7).
Claims are directed to a reconstituted cancer organoid reproducing a cancer microenvironment that comprises ductal structure, wherein the reconstituted cancer organoid is formed from co-culturing separated cancer cells with mesenchymal cells and vascular endothelial cells. Claims arc also directed to a reconstituted cancer organoid reproducing treatment resistance.
Claim interpretation: Claims are directed to a pancreatic organoid reproducing cancer microenvironment comprising stroma and ductal structure produced by a process of co-culturing of cells. It is noted that claimed reconstituted cancer organoid reproducing a cancer microenvironment comprises stroma and ductal structure. The claimed pancreatic organoid reproducing cancer microenvironment as such do not require any specific cell type and any specific ratio of different cell type within organoid. The process of producing organoid is not given any patentable weight. The rejection to claim 1 is applied to the extent, the claimed reconstituted cancer organoid comprising cancer stroma and a ductal structure and do not explicitly require any specific cell type within the organoid particularly since MSC used in the process could differentiate into multiple different cell type within final product of cancer organoid. 
Regarding claim 75, phrase cancer organoid consist essentially is not explicitly supported by the specification therefore will be construed as equivalent to “comprising.”
 The claims have been interpreted as product by process claims. MPEP2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 P.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
With respect to claim 1, 5, 63, 66-68, 74-75, Boj et al teach a pancreatic organoid that could be rapidly generated from resected tumors and biopsies, comprises ductal structure and exhibits disease-stage-specific characteristics (see abstract, Figure 3A). The tumor organoid micro-environment inherently contains cancer cells, mesenchymal and endothelial cells as evident from the teaching of Scarlett (see figure 1, table 1, page 4, col. 2, para. 6 and page 3, col. 2, para. 1). Boj teaches that organoid comprises a collagen-rich stroma and the recruitment of aSMA-positive cells (Figure S4B).  In the instant case, the pancreatic adenocarcinoma organoid disclosed by Boj and those embraced by the instant claims appear to be structurally and functionally same and therefore inherently capable of performing all the function in reproducing treatment resistance of cancer as claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior and products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQat 433. Accordingly, Boj anticipates or alternatively obvious as evidenced by Scarlett.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 73-75 are rejected in modified form under 35 U.S.C. 103 as being unpatentable over Kabashima-Niibe et al (Cancer Science, 2013, 104: 157–164)/ Hsu et al (Lung Cancer 75 (2012) 167– 177, art of record) as evidenced by Scarlett C (Front Physiol. 2013, 4(56), 1-7) , Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22) and Takebe et al (Nature Protocol, 2014, 9, 396-409). The rejection is withdrawn in view of alternative obviousness rejection of record. 

Maintained -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 5-6, 59-60, 62-64, 66-68, 73, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (Lung Cancer 75 (2012) 167– 177, art of record)/ Kabashima-Niibe et al (Cancer Science, 2013, 104: 157–164, art of record) as evidenced by Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22, art of record), Scarlett C (Front Physiol. 2013, 4(56), 1-7, art of record) and Taniguchi et al (WO/2013/047639, dated 040/4/2013, or USPGPUB 20140289877). 
It is noted that Examiner has relied on a U.S. published application no. 20140289877 (Taniguchi et al) as being an English translation of the cited WIPO document, while relying solely on the WIPO document for the rejection.
Claims are directed to product by process claim (see MPEP 2113) "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With respect to claims 1, 3, 5, 59-60, 62, 64-65, 67-68, 73-75, Hsu teaches co culturing of lung cancer cell A549 with mesenchymal stem cells (see figure 2A, page 168, col. 2, 2.5). The results show that co cultures of MSCs with A549 and CL1-5 increases sphere formation in a dose dependent manner (see figure 2). It is further disclosed that MSCs are recruited in large number in the stroma (see page 172, col. 2, para. 1).  Hsu further discloses that A549 are lung epithelial cells (see page 174, col. 2, para. 2). Hsu teaches co culturing cancer cell (lung cancer) and MSC, wherein number of MSC is twice that of cancer cells in the co-culture mixture. Specifically, Hsu teaches optimizing mixing cancer cells (lung cancer cells) to MSC at varying ratio (see figure 1A and 2A-B).  Hsu teaches co-culturing 10000 cancer cell (A549) with 30000 or 90000 MSC, wherein cancer cell to MSC is at a ratio of 10:30 or 10:90 (see page 158, col. 1, para. 4).
With respect to claim 1, 5-6, 73-75, Hsu et al teach A549 cells co cultured with MSCs exhibited expression of pluripotency MSC markers and chemo resistance (see figure 3). It is disclosed that combination of cisplatin and gemcitabine was significantly reduced apoptosis in A549 cells mixed with MSCs compared to A549 cells alone suggesting drug screening model for chemo-resistance (see page 169, col. 2, para. 3). 
Likewise, regarding claims 1, 5-6, 63, 66, 74, 75, Kabashima-Niibe teaches co culturing of pancreatic cancer PANC-1 cells with mesenchymal stem cells (see figure 2A). The results show that co cultures of MSCs with Pancreatic cancer PANC-1 cells enhanced sphere formation (see figure 3). Kabashima-Niibe further teaches that Positive staining of stromal cells for a-SMA was primarily localized in the area where cancer ducts lost well-defined glandular structures (see figure 1d). It is further disclosed that co culture of MSCs, and pancreatic cancer (SP) cells become relatively resistant as cells remained alive after incubation with TRAIL (see page 161, col. 1, last para.). Kabashima-Niibe teaches co culturing cancer cell and MSC, wherein number of MSC is twice that of cancer cells in the co-culture mixture. Specifically, Kabashima-Niibe teaches co-culturing 50000 cancer cell with 100000 MSC, wherein cancer cell to MSC is at a ratio of 10:20 (page 158, col. 1, para. 4). 
Regarding claims 1, 3, 5, 60, 62, 65, 67-68, Yeung et al provide evidence of successfully reconstituting a 3-dimensional cancer organoid reproducing a cancer microenvironment by co culturing a cancer cells ( (NBC)), mesenchymal stem cells (MSC) and endothelial cells (HUVEC) in collagen microencapsulation (see S2 figure). It is disclosed that Neuroblastoma represents a cancer of epithelial cells while MSCs in collagen provides a stroma-like environment (see page 16, para. 2, figure S2). Yeung et al teaches 3-dimensional cancer organoid reproducing a cancer microenvironment is for tumor and not for pancreatic cancer cells (see page 16, para. 2). It is relevant to note while Yeung et al teach enter of the microsphere may sense hypoxic signal and at different days and high cell densities, there were a lot of “voids” in the 3D tumor-like tissue that results in formation of lumens (see page 17, para. 1. Yeung teaches mixing cancer cells to MSC at varying ratio  (see figure 1). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The ratio of three cells type appears to meet the ratio of 10:1 to 100:5 to 100 as broadly claimed. The combination provides differ from claimed invention by not disclosing (i) co-culturing of cancer cell, with EC for a reconstituted cancer organoid at a ratio of 10:1 to 100. 
Scarlett describes increasing evidence that the tumor microenvironment influences tumor proliferation and survival, metastasis, resistance to therapy and escape from immune control (see page 2, col. 1, last para.). It is further disclosed that bone marrow derived cells including MSC, endothelial cells and cancer cells contribute to the tumor microenvironment following recruitment to the desmoplastic stroma and differentiation into multiple cell types promoting tumor progression (see figure 1). The combination provide motivation to use cancer cells, MSC and EC in a cellular microenvironment to produce an organoid, but differ from claimed invention by not disclosing cell number of co cultured cells is 10:1 to 100:1 to 20 
 Taniguchi et al teach an organ bud capable of being organoid, comprising culturing an organ cell together with a vascular endothelial cell and a mesenchymal cell with no use of a scaffolding to form an organ bud or organoid, wherein the organ cell may be from liver or pancreases, lung (see para. 107 108 and claims in ‘877). It is further disclosed that the organoid is formed from co culturing separated organ cells with mesenchymal cells and vascular endothelial cells (example 1-3). It is further disclosed that clusters contained cytokeratin immunostaining confirmed the formation of bile duct-like structures inside the clusters (see figure 21, para. 109). It is further disclosed that culture ratios of the three cell types in co culture are not particularly limited as long as the ratio enables the formation of organ buds. Taniguchi et al discloses a preferable cell count ratio as organ cell: vascular endothelial cell: undifferentiated mesenchymal cell to 10:10-5: 1(see para. 112).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to modify the co-culture of cancer cells (non-pancreatic lung cancer cells, or pancreatic cancer cells) with MSC reconstituting a 3-dimensional cancer organoid reproducing a cancer micro- environment as disclosed in  Hsu/Kabashima-Niibe by further including endothelial cells as suggested by Scarlett and reduced to practice by Yeung  et al in different ratio for various time period until formation of duct-like’’ spaces arranged around a central lumen to facilitate tumor organoid as disclosed in Yeung, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported 3-dimensional tissue reproducing a cancer microenvironment for coculturing could use tumor cells along with endothelial cells and mesenchymal stem cells to facilitate tumor organoid (supra). It would be further obvious to one of ordinary skill in the art to optimize the cell number in the co culture by increasing the number of MSC as compared to cancer and/or endothelial cells such that ratio enables the formation of buds and increase sphere formation, and that the capability of A549 and CL1-5 cells to form tumors (see page 172, col. 2, Hsu et al). It would be routine optimization to adjust cell number of each cell in tri culture because Hsu and Kabashima-Niibe both teach co-culturing cancer cell to MSC at a ratio of 10:20, 10:30 or 10:90 while Taniguchi et al teaches optimization of ratio of each type of cell is (human organ cells: HUVECs) to 10:10-5. The person of ordinary skill in the art would have found it obvious to optimize within the non-critical broadly claimed ratio taught by both publication because Hsu and Kabashima-Niibe teaches that higher proportion of MSC within the mixture of tri culture enables the formation of buds. Further combination of references also discloses how to optimize the ratio of different cells. It should be noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  One who would practice the invention would have had reasonable expectation of success because Yeung, Scarlett had already embraced the potential of using cancer cells, endothelial cells and MSC in organoid formation. Therefore, given that combination of MSC, cancer cells and vascular endothelial cell co-culture were known to form organoid when admixed at varying cells number, it would obvious to one of ordinary skill in the art to combine these three cells each of which is taught by the prior art to be useful for the same purpose in formation of cancer organoid. In the instant case the idea of combining them flows logically from their having been taught in the prior art. The limitation of ductal structure would be implicit to the pancreatic organoid as evidenced from the Kabashima-Niibe. In the instant case combination of reference teach same cancer organoid as claimed and therefore, prior art cancer organoid must necessarily be capable of performing the intended use, then it meets the claim limitation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing that claims have been amended to wherein a cell number ratio of cocultured cancer cell to vascular endothelial cell to mesenchymal cell is 10:1-100: 1-20. Applicant in part rely on unexpected advantage superior results of cancer organoid formed using a particular rage of cell ratio set forth in claim. Applicant rely on exhibit 1 to assert that every 10 cancer cells was critical with upto 20 mesenchymal stem cells in achieving properly formed cancer organoid with rich stroma. Applicant hat the unexpected and superior results from the critical range set forth in the pending claims successfully rebuts the alleged obviousness rejections. The declaration also shows iPSC-derived mesenchymal cells (iPSC-MC) along with pancreatic cells and iPSC-derived epithelial cells (figure B) in a ratio of10:7:1 led to properly formed organoid structure (see figure B). 
Such is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kabashima-Niibe teaches co culturing of pancreatic cancer cells with mesenchymal stem cells, wherein number of MSC is twice that of cancer cells in the co-culture mixture. Further, the methodology for vascularized organoid formation in a tri-culture model with endothelial cells was considered routine in the prior art as evident from the teaching of Yeung. The wide ratio of 1-100 cell of endothelial cells in tri-mixture is obvious in view of Yeung and Taniguchi. Given that co-culturing 50000 cancer cell with 100000 MSC, at a ratio of 10:20 (page 158, col. 1, para. 4) is explicitly disclosed in prior art of record. Thus, the relevance of Applicants' arguments with respect to co-culturing every 10 cancer cells being critical with upto 20 mesenchymal stem cells (10:20 ratio) in achieving properly formed cancer organoid with rich stroma is not apparent. It is emphasize that applicant’s unexpected critical ratio of cancer cell to MSC are explicitly taught in prior art of Kabashima-Niibe. Therefore, the fact that cancer cells and MSC may be co cultured at a ratio of 10:20 to produce cancer organoid is an expected result, and is the goal behind this critical cell mixture. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
 Further, Uneo’s declaration is not commensurate with the scope of the claimed invention. It is relevant to note that base claim requires pancreatic or lung cancer organoid reproducing cancer microenvironment comprising stroma and ductal structure. There is no evidence on record that a cell mixture of cancer cell: vascular endothelial cells: mesenchymal stem cell at a ratio of 10: 7: 1 produces a cancer organoid comprising a ductal structure. The specification teaches an organoid with a high mixing ratio of hMSCs aggregates strongly, whereas an organoid with a low mixing ratio of hMSCs aggregates weakly, is physically fragile, and collapses easily (FIG. 5). The declaration is silent on a lung or pancreatic organoid comprising ductal structure (10 cell) with hMSCs(1 cell). 
Applicant’s submission that iPSC-derived mesenchymal cells (iPSC-MC) along with pancreatic cells and iPSC-derived epithelial cells (figure B of the declaration) leading to formation of organoid structure is not commensurate with the scope of the claimed invention. Firstly, Claims require co culturing of cancer cell (lung or pancreatic) with mesenchymal cell and vascular endothelial cells and not iPSC-derived epithelial cells as exemplified in fig. B of the declaration. Secondly, figure B is silent on formation lung or pancreatic organoid comprising ductal structure after mixing cancer cell with MSC as required by the claims. Thirdly, the method to produce iPSC-derived MC is a post filing publication that was not available before the effective filing date of instant application. In the instant case, the specification describes mesenchymal cells can express one or more marker protein selected from group consisting of Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD271, and/or Nestin (see para. 50 of the specification) and therefore encompass genus of mesenchymal cell type. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 59-60, 62-64, 66-68, 73-74 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 5, 62, 73-75 recite, "- wherein a cell number ratio of cocultured cells (cancer cells: vascular endothelial cells mesenchymal cells) is 10: 1 to 100: 1 to 20-".  The limitations intended to be captured by placing the term " cancer cells: vascular endothelial cells mesenchymal cells " in parentheses are not apparent.  Parenthesis are used in claims to delineate an abbreviation of a term that is recited just prior to the parentheses and does not further impart limitations to the claim. However, in this instant case, no term is recited prior to the parentheses. As such, it is not apparent how the parentheses are to be interpreted or if the term in the parenthesis are intended to be further limiting to the claim are not.  For art purposes, the term within parentheses will not be given any patentable weight and will be interpreted as a structural limitation as if the parentheses were not present.  Amending the claim to remove the parentheses and explicitly reciting that “cocultured cancer cells to vascular endothelial cells to mesenchymal cells is 10:1-100: 1-20 would be remedial. Claims 3, 6, 59-60, 62, 64, 66-68 are included in the rejection because they directly or indirectly depend from the rejected base claims. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 67 and 68 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, both claim 1 and 5 recite cancer organoid is formed from coculturing isolated cancer cells with mesenchymal cells and vascular endothelial cells. The base claims do not recite an open language to include any other cells to be included in co culture process. Therefore, recitation of wherein the only cells used in forming the cancer organoid are said isolated cancer cells, said mesenchymal cells and said vascular endothelial cells does not limit the cocultured cells used in formation of cancer organoid as recited in base claims 1 and 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required. 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 59-60, 62-64, 66-68, 73-74 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are drawn to a reconstituted cancer organoid reproducing a cancer microenvironment or reconstituted cancer organoid reproducing treatment resistance of cancer, wherein that reconstituted cancer organoid comprising cancer stroma and a ductal structure, wherein the reconstituted cancer organoid is formed from coculturing isolated cancer cells with mesenchymal cells and vascular endothelial cells but without fibroblast, wherein the cancer cells are selected from the group consisting of cells derived from a pancreatic cancer patient, pancreatic cancer cells, cells derived from a lung cancer patient, and lung cancer cells, and wherein a cell number ratio of cocultured cells (cancer cells : vascular endothelial cells mesenchymal cells) is 10 : 1 to 100 : 1 to 20. Claims are also directed to a reconstituted cancer organoid reproducing a cancer microenvironment that comprises ductal structure, wherein the reconstituted cancer organoid is formed from coculturing isolated cancer cells with mesenchymal stem cells and vascular endothelial cells, wherein the cancer cells are cells derived from a lung cancer patient or lung cancer cells, and wherein a cell number ratio of cocultured cells (cancer cells : vascular endothelial cells mesenchymal cells) is 10 : 1 to 100 : 1 to 20. Claims 73-74 are directed to a reconstituted cancer organoid reproducing treatment resistance of cancer, wherein the treatment resistance of cancer is drug sensitivity, the reconstituted cancer organoid is formed from coculturing isolated lung cancer or pancreatic cancer cells with mesenchymal cells and vascular endothelial cells, the reconstituted cancer organoid comprises a ductal structure, and wherein a cell number ratio of cocultured cells (lung cancer cells : vascular endothelial cells : mesenchymal cells) is 10 : 1 to 100 : 1 to 20.  Independent claims merely require a reconstituted cancer organoid reproducing a cancer microenvironment comprising cancer stroma and a ductal structure produced by a process of co culturing cancer cells, vascular endothelial cells, and mesenchymal cells at a ratio of 10: 1-100: 1-20. The claimed reconstituted cancer organoid as such do not require any specific cell types in specific ratio within cancer organoid. 
The genus encompasses a reconstituted cancer organoid reproducing a cancer microenvironment comprising cancer stroma and a ductal structure, wherein the reconstituted cancer organoid is formed from coculturing isolated cancer cells with mesenchymal cells and vascular endothelial cells but without fibroblast. The instant specification discloses mesenchymal cells may be differentiated or undifferentiated (see para. 60 of the specification). The specification further teaches certain cells are undifferentiated mesenchymal cells or not can be confirmed by examining whether they express a marker protein, for example, Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD271, and/or Nestin (cells expressing any one or two or more of these marker proteins can be judged as being undifferentiated mesenchymal cells). In addition, mesenchymal cells expressing none of these markers can be judged as being differentiated mesenchymal cells (see para. 50 of the specification). The claims require co-culturing of cancer cells: vascular endothelial cells: mesenchymal cells in ratio of 10: 1 to 100: 1 to 20 for the formation of cancer organoid.
The specification lacks written description for making any specific, desired reconstituted lung cancer organoid reproducing a cancer microenvironment comprising a ductal structure by co culturing any lung cancer cells with mesenchymal cells and vascular endothelial cells in a ratio of 10: 1 to 100: 1-20.  The specification teaches co culturing human lung cancer cells with HUVECs, and hMSCs onto a three-dimensional culture vessel reconstitute a human lung cancer organoid. The mixing ratio of the cancer cells, HUVECs, and hMSCs is set to 10:0:0, 10:7:1 (Low hMSC), or 10:7:20 (High hMSC) (see para. 104). The specification teaches pancreatic cancer organoid with a high mixing ratio of hMSCs aggregates strongly, whereas an organoid free from hMSCs or with a low mixing ratio of hMSCs aggregates weakly, is physically fragile, and collapses easily (FIG. 5). There is no evidence of formation of cancer organoid comprising ductal structure with low MSC10:7:1 (Low hMSC). In fact, in the context of pancreatic cancer organoid, instant specification teaches that organoid with low MSC is physically fragile, and collapses easily. These results suggest that mixing of low level of MSC in the coculture is not expected to form ductal structure. The specification is silent of any lung cancer organoid comprising ductal structure formed from coculturing isolated lung cancer cells with mesenchymal stem cells and vascular endothelial cells at any ratio. 
The specification does not provide adequate guidance for making any specific, desired " reconstituted lung cancer organoid reproducing a cancer microenvironment that comprises ductal structure, wherein the reconstituted cancer organoid is formed from coculturing isolated lung cancer cells with mesenchymal stem cells and vascular endothelial cells at a low mixing ratio of mesenchymal cells, as broadly encompassed by independent claims. The specification does not teach the ductal structure in lung cancer. The disclosed general ductal structural features do not constitute a substantial portion of the claimed genus encompassing mixing of lung cancer cells with endothelial cells and mesenchymal cells.  As such, the Artisan of skill could not conclude that Applicant possessed a reconstituted lung cancer organoid reproducing a cancer microenvironment comprising cancer stroma and a ductal structure by co culturing cancer cells, vascular endothelial cells, and mesenchymal stem cells at a ratio of 10: 1-100: 1-20 as claimed. Hence, only a pancreatic cancer organoid obtained by three-dimensionally coculturing in vitro human primary pancreatic cancer cell with HUVECs, and hMSCs at a ratio of 10:7:20, wherein the organoid comprises a ductal structure and a blood vessel comprising CK7-positive epithelial cells within a stroma-rich pancreatic cancer organoid, could be demonstrated as possessed. see MPEP 2163.
Hence, the analysis above demonstrates that Applicant has not shown the mixing ratio for the formation of ductal structure using tri-culture for full scope of the claimed genus of lung cancer cancer cell with endothelial cells and any mesenchymal cells other than pancreatic cancer cells with endothelial cells and mesenchymal stem cells in a mixing ratio of 10: 7: 20 for contemplated biological ductal structure in pancreatic cancer organoid. 
The claimed invention as a whole is not adequately described if the claims require essential mixing ratio of lung cancer cells with endothelial cells and  MSC to produce lung cancer organoid comprising ductal structure,  which are not adequately described in the specification and which is not conventional in the art as of applicant’s effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Accordingly, the specification lacks written description for making/using a reconstituted lung or pancreatic cancer organoid reproducing a cancer microenvironment comprising cancer stroma and a ductal structure as broadly encompassed by claims.

Claim Objections
Claim 60 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 59. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claims 60 limits the cancer organoid of claim 1, wherein cancer cells are not pancreatic cells and therefore, must necessarily be lung cancer cells. Therefore, scope of claim 59 cover the same thing and is substantial duplicate.

Conclusion
No claims allowed.
Examiner’s note: Applicant’s representative was contacted on two separate occasion on November 22, 2022 to discuss scope of the pending claims in view of the declaration filed on 8/17/2022, however, no telephone call was returned. 
Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22, art of record), teaches MSC has no specific marker, therefore it is difficult to estimate its number and/or types of cells in the organoid. It is emphasized that instant specification as well as prior art teaches MSC may consists of MSCs, MSC differentiated cells like fibroblasts and endothelial cells (see para. 50 of the instant specification and page 17, para. 2 of Yeung et al (PLOS One, e0144139. Dec. 2015, 1-22, art of record). 
Horie et al J. Vis. Exp. (96), e52469, doi:10.3791/52469 (2015). Teaches 
Zaret et al (Nature review Genetics, 2002, 499-512) teaches multicellular interaction in organogenesis involves mesenchyme, endothelial cells and hepatoblast (see figure 2).   
Benton et al (PLoS One , 2015, 1-18) teaches in vitro microtumor model using a tumor-aligned ECM, a tumor-aligned medium, MCF-7 and MDAMB-231 breast cancer spheroids, human umbilical vein endothelial cells, and human stromal cells to recapitulate the tissue architecture.
Takebe et al (Nature Protocol, 2014, 9, 396-409, art of record) teach Takebe et al teaches optimization of ratio of each type of cell is (human iPSC-HEs: HUVECs: hMSCs) to 10:7:2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632